           Case 3:20-cv-01294-DRD Document 8 Filed 07/01/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
                                                 CIVIL NO. 20-1294 (DRD)

    Plaintiff,

        v.                                        CLAIMS OF FRAUD TO DEPARTMENT
                                                  OF HUMAN HEALTH SERVICES,
 WILLIAM J. CRUZ and MEDSCAN,                     MEDICARE PROGRAM, PURSUANT
 P.S.C.,
                                                  TO THE FALSE CLAIMS ACT,
                                                  31 U.S.C. §3729, ET SEQ.
    Defendant.

                                   CONSENT JUDGMENT

       Plaintiff, the United States of America, filed a complaint before this Court on June 25,

2020, to recover civil monetary penalties from the Defendants’, William J. Cruz and Medscan,

P.S.C., for false claims to the United States Department of Health and Human Services, Medicare

Program.

       The parties have informed and jointly filed in Court a Stipulation for Consent

Judgment (Docket No. 5), agreeing to the entry of a Judgment for the amount of One

Million Dollars ($1,000,000.00), plus interest to be accrued from the date of Judgment. It

appearing that the parties have entered and executed an Agreement for judgment by consent,

and having verified the covenants within the Settlement Agreement attached at Docket No.

5, Exhibit 1, the Court approves the same and Judgment is entered accordingly.
       WHEREFORE, Judgment is hereby entered in favor of the United States of America, for

One Million Dollars ($1,000,000.00), plus interests, in accordance with the terms and conditions

of the Settlement Agreement executed by the parties (Docket No. 5, Exhibit 1), all of which

are adopted and incorporated herein.
         Case 3:20-cv-01294-DRD Document 8 Filed 07/01/20 Page 2 of 2




      The Court will retain jurisdiction over the parties and this subject for Judgment

enforcement purposes.

        THIS CASE IS NOW CLOSED FOR ALL ADMINISTRATIVE AND

STATISTICAL PURPOSES.

      IT IS SO ORDERED, ADJUDGED AND DECREED.

      In San Juan, Puerto Rico, this 1st day of July, 2020.




                                                       S/Daniel R. Dominguez
                                                       Daniel R. Dominguez
                                                       Senior United States District Judge




                                              2
